Citation Nr: 1633768	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection, to include compensation under 38 USCA 
§ 1151, for blindness, aphakia of the right eye, due to VA surgery in June 1981.

2.  Entitlement to service connection for hypertension, to include as secondary to blindness, aphakia of the right eye.

3.  Entitlement to service connection for a nervous condition, to include as secondary to blindness, aphakia of the right eye.

4.  Entitlement to service connection for tachycardia, claimed as rapid pulse of the heart, to include as secondary to blindness, aphakia of the right eye.

5.  Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2010 and December 2010 rating decisions, the RO denied service connection and entitlement to compensation for all of the issues noted above.  In January 2011, the Veteran filed a notice of disagreement.  In May 2012, the RO issued a statement of the case (SOC) adjudicating the issue of service connection for hypertension.  In June 2012, the Veteran filed a VA Form 9, substantive appeal in response to the May 2012 SOC.  In October 2012, the RO issued a SOC with regard to the remaining issues on appeal.  That same month, the Veteran submitted a statement, indicating that his address had changed and including the new address.  In February 2013, the Veteran submitted another statement, indicating that he had not received a response to his notice of disagreement for the following issues: service connection for aphakia of the right eye under 38 U.S.C.A. § 1151; service connection for rapid pulse (tachycardia); service connection for nervous condition; and entitlement to individual unemployability.  In a November 2014 deferred rating decision, the RO noted that the October 2012 SOC needed to be re-mailed to the Veteran.  The record reflects that the October 2012 SOC was mailed to the Veteran again, this time at his new address, in November 2014.  On November 28, 2014, the Veteran submitted a statement indicating that he had just received the SOC for the issues not included in the May 2012 SOC.  That same day, he submitted a VA Form 9, substantive appeal with regard to the remaining issues of: service connection for aphakia of the right eye under 38 U.S.C.A. § 1151; service connection for rapid pulse (tachycardia); service connection for nervous condition; and entitlement to individual unemployability.  In a December 2014 rating decision, the RO indicated that they were construing the Veteran's November 28, 2014 statement as a request to reopen his claims for the issues denied in the 2010 rating decisions noted above, and denied the Veteran's claims based on a finding that there was no new and material evidence to reopen the claims.  

Upon further review of the evidence of record, the Board finds that the Veteran did submit a timely substantive appeal with regard to the issue of service connection for hypertension.  See June 2012 VA Form 9.  Furthermore, the Board has construed the Veteran's February 2013 statement as a substantive appeal with regard to the issues of: service connection for aphakia of the right eye under 38 U.S.C.A. § 1151; service connection for rapid pulse (tachycardia); service connection for nervous condition; and entitlement to individual unemployability.  Thus, the Board finds that the current appeal stems from the September and December 2010 rating actions, and the receipt of new and material evidence is not required in adjudicating the instant claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right eye disability was not present in service or for years thereafter, and is not etiologically related to service.

2.  The Veteran does not have additional disability of the right eye, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.

3.  A nervous condition is not related to service or to any service-connected disability.

4.  Tachycardia is not related to service or to any service-connected disability.

5.  Hypertension is not related to service or to any service-connected disability.

6.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Blindness, aphakia of the right eye was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  Compensation for blindness, aphakia of the right eye under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).

3.  A nervous condition was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  Tachycardia was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

5.  Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The claim of entitlement to TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Hypertension may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309(a).  Further, as hypertension is recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Blindness, Aphakia of the Right Eye

The Veteran contends that he initially injured his right eye while on active duty at Fort Bragg, North Carolina in 1953, and that the eye condition worsened until he was hospitalized in June or July of 1982 and operated on.  He also believes that the VA surgeon committed an error and caused further damage to the right eye.  See January 2011 notice of disagreement.  Finally, he contends that he developed a nervous condition, hypertension and tachycardia (rapid heartbeat), as a result of his right eye disability.  See April 2009 and August 2010 statements from the Veteran, and November 2009 Application for Individual Unemployability. 

The Veteran's service treatment records are unavailable.  However, the Board notes that the absence of service treatment records showing in-service evidence of a right eye disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current right eye disability, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, while the Veteran's service medical records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The evidence of record shows that the Veteran has been diagnosed with blindness, aphakia of the right eye, however, this disability was not diagnosed until many years after service, and there is no competent evidence to establish that any current right eye disability is due to any event or incident of the Veteran's period of active duty.

The first objective evidence of a right eye disability is from June 1981 VA treatment records (discussed further below), more than 25 years after the Veteran's discharge in 1955, where he complained of a history of poor vision in the right eye for several years and a history of head trauma four years earlier.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right eye disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  

The Veteran is competent to report the observable symptoms of a disability, as well as a continuity of right eye problems since military service; however, it would require medical expertise to say that any current right eye disability, including blindness, aphakia of the right eye, identified many years after service, is the result of a disease or injury in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his right eye disability.  38 C.F.R. § 3.159(a)(1),(2) (2015).  Jandreau, supra.

The Board also notes that the Veteran is not competent to relate any in-service right eye symptoms to his current right eye disability.  Id.  Therefore, any discussion of credibility is not necessary.  However, the Board also finds that the Veteran's assertions of continuity of symptomatology are not credible given that his statements regarding the onset of his right eye disability are inconsistent.  When first treated for complaints of decreased vision in the right eye in 1981, the Veteran did not assert any relationship between his right eye symptoms and his active service.  Rather, he reported, as previously noted, that his symptoms were related to a head trauma sustained during a motor vehicle accident around 1977 (4 years earlier).  It was not until later that he first reported that his symptoms were related to an eye injury during active duty.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.





Nervous Condition, Tachycardia and Hypertension, 
Secondary to Aphakia of the Right Eye

The Veteran does not contend, and the evidence does not show, that he incurred a nervous condition, tachycardia or hypertension in service.  Instead, the claims of entitlement to service connection for a nervous condition, tachycardia and hypertension, are inherently based on entitlement to compensation for blindness, aphakia of the right eye.  As compensation for blindness, aphakia of the right eye is not warranted, there is no legal basis for a grant of service connection for a nervous condition, tachycardia or hypertension, as proximately due to or a result of a right eye disability, including blindness, aphakia of the right eye.

Even if the Veteran did claim service connection for a nervous condition, tachycardia and hypertension on a direct basis, the Board notes that a nervous condition, tachycardia or hypertension were not diagnosed until many years after service, and there is no competent evidence to establish that any of these disabilities are due to any event or incident of the Veteran's period of active duty.  As such, service connection on a direct basis is not warranted.

Compensation under 38 U.S.C.A. § 1151 for Blindness, Aphakia of the Right Eye

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014). 

To establish entitlement to benefits under Section 1151, the Veteran must show both, that he has (has/had) additional disability caused by VA hospital care or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was either carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2) (2015). 

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Analysis

Initially, the Board notes that there is no evidence of the Veteran undergoing VA surgery in June or July 1982.  Rather, VA treatment records show that in June 1981, the Veteran complained of a history of poor vision in the right eye for several years, and reported a history of head trauma four years earlier.  He was diagnosed at that time with a ruptured lens of the right eye with absorption of the nucleus.  Later, in June 1981, he was diagnosed with a subluxated lens of the right eye with vitreous fibrosis around the pupil, touching the cornea.  The plan was for laser photo (mydriasis), vitrectomy and possible cornea autography.  He was hospitalized from June 26, 1981 to July 17, 1981, and underwent surgery on July 8, 1981, for an anterior vitrectomy of the right eye.  Treatment notes from July 1981 show that he complained of poor vision in the right eye for four years since an automobile accident in which he suffered head trauma.

The clinical impression was aphakia, right eye with a totally subluxed lens of the right eye.  Post-operative visit in early August 1981 was without complaints.  Later in August 1981, the impression was decreased vision in the right eye, secondary to a corneal scar.  On VA examination in October 1981, the right eye had an irregular pupil and cornea scar with aphakia.  Vision was correctable to 20/80.  He was also fitted with a contact lens in October 1981.  The Veteran was not seen again for complaints related to his right eye or vision problems until January 2006, when he was seen for complaints of cataracts.  Physical examination at that time showed central corneal laceration and aphakia in the right eye with macular pigmentary changes, diagnosed as maculopathy.  Left eye visual acuity was 20/60.  In July 2008, he was diagnosed with nuclear cataracts in the left eye and it was also suspected that he had diabetic changes.  He had a negative result on the diabetic teleretinal exam in September 2008.  In October 2009, he was seen for a small right protruding lesion and complaints of a foreign body sensation.  It is noted that he was not able to provide the complete clinical history of his condition because he could not remember.  In November 2009, he had an exposed mersyline suture of the right eye conjunctiva removed without complications, after complaining of a two-month history of foreign body sensation in the right eye.  A progress note dated in May 2010 shows he was seen again and referred to having lost his right eye contact lens.  It was also noted that the was being evaluated to determine if he had diabetic changes and left eye senile cataract.  It was also noted that there was peripap atrophy in both eyes and changes in the macula.  There was no evidence of retinopathy.

On VA eye examination in June 2012, the examiner noted that the Veteran had a history of diabetes mellitus, type II for 3-4 years, hypertension and hypercholesterolemia.  He denied any history of trauma to the eye or head, and denied any motor vehicle accident.  He reported that he sustained trauma to the right eye during service, in approximately 1954, when he slipped and fell, hitting his right eye, but he did not seek evaluation at that time.  He reported further that he was working in St. Thomas, when he had a syncope and decided to go to the Veterans hospital in New York, and while being treated for other conditions, he had his right eye evaluated, eventually undergoing first laser treatment, and later surgery.  He reported progressive loss of vision since that time.  After reviewing the evidence of record and examining the Veteran, the examiner concluded that there was no evidence to suggest that there was additional disability caused or aggravated by VA treatment during the hospitalization from June 26, 1981 to July 17, 1981.  The examiner's rationale was that the Veteran's first visual acuity before any treatment was counting fingers at one foot.  He was already aphakic and had evidence of prior trauma to the right eye and gave a history of poor vision for several years.  He noted further that at an eye clinic visit in February 2012, vision of the right eye without correction for aphakia was counting fingers at 3 feet, slightly better than the uncorrected vision in 1981.  The Veteran was fitted with a contact lens at the VA Medical Center in New York at that time, which improved his vision to 20/50.  The Veteran reported that he did not use it for long and has had no contact lens correction for aphakia since that time.

The June 2012 VA examiner's opinion was offered by a VA physician in the ophthalmology surgical service, someone who is eminently qualified to give it, and was based on a very thorough review of the claims file as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion.  No probative medical opinion countering this opinion has been submitted in support of the Veteran's claim. 
In summary, an increase or additional right eye disability is not shown following VA surgery in 1981, nor is there any competent evidence to show that even if there was such an increase it was the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that such disability was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and compensation for blindness, aphakia of the right eye, under 38 U.S.C.A. § 1151 is not warranted. 

The Veteran is competent, as a lay person, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he asserts that he has a current right eye disability as a result of VA treatment, the Board finds that he is not competent to link any current diagnoses to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation or the normal standard of care in these situations.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

TDIU

As the Veteran has no service-connected disabilities, entitlement to TDIU is precluded as a matter of law.  See 38 C.F.R. § 4.16(b) (inability to follow a substantially gainful occupation must be due to service-connected disabilities), Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, as noted above, the Veteran's service treatment records are unavailable.  In cases where a Veteran's service treatment records are unavailable through no fault of a Veteran, there is a heightened obligation on the part of VA to assist the claimant in the development of his case, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2015).  The Board also notes that the Veteran's Social Security Administration (SSA) records are not available.  The Board is satisfied that a diligent effort, though unavailing, was undertaken to acquire them.  See May 2010 response from the SSA and September 2010 Formal Finding of Unavailability of Federal Records.  The Veteran has not argued the contrary.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examinations, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has noted objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.





ORDER

Service connection for blindness, aphakia of the right eye, is denied.
Compensation under 38 USCA § 1151, for blindness, aphakia of the right eye, is denied.

Service connection for a nervous condition is denied.

Service connection for tachycardia is denied.

Service connection for hypertension is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


